*149Concurring and Dissenting Opinion by
Mr. Justice Chidsey:
I am in accord with, the reversal of the judgment of the court below and award of a new trial but solely for the reason that the instructions given in response to the jury’s request concerning the powers of the Board of Pardons constituted prejudicial and reversible error : Commonwealth v. Mills, 350 Pa. 478, 39 A. 2d 572. I disagree with the holding by the majority that the lower court erred in instructing the jury that their verdict must be either murder in the first degree or not guilty, and in admitting into evidence the photographs taken of defendant at the scene of the crime.
1. The indictments upon which appellant was tried were carefully drawn and specifically charged him with the crime of murder in the perpetration of malicious obstruction of a railroad contrary to the statute applicable thereto. Section 919 of The Penal Code of 1939 provides that where one obstructs a railroad and death results therefrom the offender “shall be deemed guilty of murder in the first degree.”
There is no occasion at this time to review the judicial reasoning pronounced in support of the early holdings of this Court that the Legislature gave to the jury the power and duty to determine whether murder committed in the perpetration or attempt to perpetrate arson, rape, robbery or burglary was murder of the first or second degree. That interpretation has existed since White v. Commonwealth, 6 Binney 179, and was reaffirmed as recently as Commonwealth v. Gibbs, 366 Pa. 182, 76 A. 2d 608. During the interim many Legislatures have considered revisions of, and in fact have revised, our Penal Code and no material change of language with respect to the treatment of murder committed in the perpetration or attempt to perpetrate the four felonies mentioned has been effected from the time of the passage of the Act of April 22, 1794 to the enact*150ment of The Penal Code of 1939 excepting that the latter in Section 701 adds kidnapping to the four felonies named, as the result of the amendment to the Criminal Code of 1860, enacted May 22, 1923, P.L. 306. A construction placed upon a given statute by the courts which has not been changed or modified in any respect by succeeding Legislatures must be deemed to have been in accordance with the legislative intention as regards the meaning of the words. Statutory Construction Act of May 28, 1937, P.L. 1019, Section 51, 46 PS §551; Commonwealth v. Schuler, 157 Pa. Superior Ct. 442, 43 A. 2d 646; Department of Highways of Commonwealth v. Pennsylvania Public Utility Commission, 141 Pa. Superior Ct. 376, 14 A. 2d 611.
But where a general statute is enacted intended to cover all phases of a given subject, every section of the law must be so construed that each will be given effect: Statutory Construction Act, supra, 46 PS §563; Kerns v. Kane, 363 Pa. 276, 69 A. 2d 388; Commonwealth v. Kline, 294 Pa. 562, 144 A. 750; Vonot v. Hudson Coal Co., 285 Pa. 385, 132 A. 347; Commonwealth v. Stingel, 156 Pa. Superior Ct. 359, 40 A. 2d 140; Commonwealth v. Daly, 147 Pa. Superior Ct. 545, 24 A. 2d 91; Commonwealth v. Hubbs, 137 Pa. Superior Ct. 229, 8 A. 2d 611. If it is possible so to construe various or separate sections, a construction based upon the hypothesis that some other result might have been intended must be rejected: Commonwealth v. Sun Ray Drug Company, 360 Pa. 230, 61 A. 2d 350; Commonwealth v. Mach Bros. Motor Car Company, 359 Pa. 636, 59 A. 2d 923; Commonwealth ex rel. Cartwright v. Cartwright, 350 Pa. 638, 40 A. 2d 30; Pennsylvania Liquor Control Board v. Publicker Commercial Alcohol Company, 347 Pa. 555, 32 A. 2d 914; Commonwealth ex rel. Maurer v. Witkin, 344 Pa. 191, 25 A. 2d 317; Midvale Company v. Unemployment Compensation Board of Review, 165 Pa. Superior Ct. 359, 67 A. 2d *151380. Of particular importance in the construction of any given section of a law is the historical development of the law itself: Martin Estate, 365 Pa. 280, 74 A. 2d 120; Commonwealth v. Mack Bros. Motor Car Company, supra.
The Legislature, when it promulgated the Criminal Code of 1860, P.L. 382, et seq., considered as separate crimes malicious injury to railroads (Section 142) and casting articles toward and upon railroad property (Section 143). The former was deemed a felony and the penalty attached thereto was a fine not exceeding $10,000 and imprisonment not exceeding ten years. The latter was a misdemeanor and the penalty therefor was a fine not exceeding $1,000 and imprisonment not exceeding three years. In 1891 the Legislature enacted the following statute, Act of May 26, 1891, P.L. 121: “An Act defining the offense of the taking of human life through the wilful and malicious wrecking of cars and locomotives upon railroads in this Commonwealth. Section 1. Be it enacted, etc., That on and after the passage of this act, any one who shall he convicted of the wilful and malicious obstruction, removal or misplacing of any light, signal or rail on any railroad in this Commonwealth, whereby the life of any human being is destroyed, shall be deemed guilty of murder.”
The Legislature, in 1911 (Act of June 1, 1911, P. L. 553) repealed Sections 142 and 143 of the Act of 1860, amended the Act of 1891, and enacted a new and complete statute combining the prior offenses and providing that “in every case where the life of a human being shall be destroyed by or as a result of any of the acts herein prohibited [obstruction of railroads], the offender shall be deemed guilty of murder in the first degree, and upon conviction thereof shall suffer death.” (Emphasis supplied) A minor change, immaterial here, was made in the Act of 1911 by the Act of May 9, 1913, P.L. 186. When the Legislature revised *152The Penal Code in 1939 it was faced with the Act of May 14, 1925, P.L. 759, which changed the punishment for first degree murder from death by hanging to death by electrocution or life imprisonment, whichever the jury or the court, depending upon the nature of the plea, should determine. The public policy of this Commonwealth now requires that the jury or the court in appropriate cases should determine the penalty attached to a conviction of first degree murder. Consistent with maintaining this public policy the Legislature, when it revised The Penal Code in 1939, P. L. 872, et seq., provided merely that one found guilty of having maliciously obstructed a railroad and having caused the death of a human would be guilty of the crime of murder in the first degree. It was for the jury to determine whether the penalty should be death or life imprisonment.
There is in this history of Section 919 evidence of a clear legislative intention that the crime of murder in the first degree thus created should be a distinct and separate crime with the penalty of death or life imprisonment. Research has not disclosed, nor has counsel for either appellant or the Commonwealth referred us to any decision wherein this section of the law, with respect to the crime of murder in the first degree as defined therein was required to be considered with Section 701 of The Penal Code or its counterpart in antecedent legislation. It is a specific section creating a specific crime. It was for a violation of this specific crime that appellant was indicted, tried, and convicted. Had the jury returned a verdict of “guilty as charged” there can be no doubt that he would have been guilty of murder in the first degree. Of course, the court would have been required to instruct the jury further as regards its duty to determine the penalty. In White v. Commonwealth, supra, this Court stated, in discussing the general murder statute of 1794, that “It seems *153taken for granted, that it would not always appear on the face of the indictment of what degree the murder was, because the jury are to ascertain the degree, by their verdict, or in the case of confession, the court are to ascertain it by examination of witnesses. But if the indictments were so drawn as plainly to show that the murder was of the first or second degree, all that the jury need do, would he to find the prisoner guilty in manner and form as he stands indicted.” (Emphasis supplied) This early pronouncement of Chief Justice Tilghman is as appropriate today as it was in 1813. In the instant case the indictment clearly stated a charge of murder in the first degree. Appellant was indicted for causing death resulting from malicious obstruction of a railroad. Section 919 is the only applicable statutory provision, and the penalty provided for such violation of the law was that which must attach to the degree of the crime which the statute specifically designates — murder in the first degree — consequently death or life imprisonment.
Section 919 defines the crime and the degree of murder but provides no penalty. If there could be no reference to the general murder section for the penalty for first degree murder, there would be the anomalous situation of a crime described as murder in the first degree without a prescribed penalty. In construing a statute, the Legislature must be presumed not to have intended a result which is absurd, impossible of execution, unreasonable or anomalous and irrational: Statutory Construction Act, supra, 46 PS §552; H. C. Frick Coke Company Appeal, 352 Pa. 269, 42 A. 2d 532; Driskel v. O’Connor, 339 Pa. 556, 15 A. 2d 366; Commonwealth v. Gill, 166 Pa. Superior Ct. 223, 70 A. 2d 700; Commonwealth v. Daly, supra.
It does not follow that because there must be reference to Section 701 (the general murder provision) to fix the penalty for first degree murder resulting *154from train wrecking, that such reference requires adoption of the portion of Section 701 empowering the jury to determine the degree of murder, that is the degree of guilt. Section 919 not only defines the crime of murder through train wrecking causing death but also fixes the degree of guilt. It provides that the offender “shall be deemed guilty of murder in the first degree.” The words “shall be deemed” guilty mean “is” guilty : Commonwealth v. Brue, 284 Pa. 294, 131 A. 367. The clear meaning of the wording of this section, to which no ambiguity can attach, is that if the offense is proved against a defendant, he is guilty of the crime of murder in the first degree. In the absence of doubt or ambiguity, effect must be given to the plain meaning of the words that are used in the statute: Commonwealth v. Sun Bay Drug Company, supra; Commonwealth v. Cohen, 142 Pa. Superior Ct. 199, 15 A. 2d 730. Section 701 defines premeditated killing and killing committed in connection with the felonies named but refers to the jury the fixing of the degree of guilt. Section 919 on the other hand defines the crime and fixes the guilt.
The provision in Section 701 that the jury shall fix the degree of guilt of “any person indicted for murder” refers to all murder described in the section, namely, by means of poison, or lying in wait or by any other kind of wilful, deliberate and premeditated murder or which shall be committed in the perpetration or attempt to perpetrate the felonies named. The crime of death caused by train wrecking is not embraced therein. Section 701 and Section 919 must be read so as to give effect to each: Statutory Construction Act and authorities cited, supra.
It strains neither logic nor reason to conclude that the Legislature intended a more rigorous treatment of murder resulting from train wrecking. In adopting Section 919 it seems apparent that consideration must have been given to the fact that train wrecking exposes to *155grave danger or death great numbers of the traveling public who daily entrust their lives to safe transportation by rail. As a matter of prudent policy it appears that the Legislature advisedly intended to make a convicted offender unequivocally guilty of murder in the first degree. Had the intention been otherwise, this crime could have been included in Section 701, the general murder provision, along with the other felonies of arson, rape, robbery, burglary and kidnapping where the offense is no less heinous, but the general public is not exposed en masse to the act of an evil doer. Significantly, kidnapping was added to the list of felonies in the general murder section by the Act of 1923, supra, and if the Legislature intended to put death resulting from train wrecking in the same category, it could readily have done so. I think the learned trial judge correctly charged the jury that if they found the defendant guilty, their verdict must be guilty of murder in the first degree.
2. Mr. Justice Stern in the opinion for the Court forcibly points out the danger of undue prejudice in the admission of posed photographs of the character here involved, stating that “the vividness of their appeal to the eye might well give them greater significance than that to which their evidential value really entitled them.” But the same danger lies in the admission of any photograph which may with equal vividness portray some relevant fact in connection with the commission of the crime. This Court has repeatedly held that photographs of the victim’s body, although gruesome and shocking, are admissible in evidence if helpful to the jury in their deliberation and not introduced solely to arouse their emotions: Commonwealth v. Gibbs, 366 Pa. 182, 76 A. 2d 608, and cases cited therein.
In Wigmore on Evidence, Third Edition, Yol. 6, Sec. 1864(b), the rule is stated that “. . . if certain evi*156dential material, having a legitimate probative value, tends nevertheless to produce also, over and above its legitimate effect, an unfair prejudice to the opponent, . . . there is good ground for excluding such evidence, unless it is indispensable for its legitimate purpose.” This in effect means that the danger of undue prejudice must be balanced against the risk of failing to reach a just result. In such consideration I can see no difference between posed photographs and photographs in general: All photographs depicting relevant facts have legitimate probative value and while posed photographs may possess a higher degree of effectiveness, the question still remains whether their tendency to create unfair prejudice to the defendant outweighs the probative value and legitimate effect of their admission. As necessarily implied in the quoted rule, this is something that must be determined by the trial judge who should enjoy a large measure of discretion in the matter. His action should depend upon the character of the photographs, and those which depict the reenactment of elements of the crime by the defendant, like confessions, should be admitted into evidence only if the reenactment was voluntary on his part.
In the present case the defendant voluntarily permitted the photographs in question to be taken. In the one he was pointing to the rail which he had displaced and in the other to a window in the tool shed which he had entered and obtained a wrench and crowbar. This confirmed his voluntary confessions and corroborated the antecedent testimony of the Commonwealth’s witnesses. See Commonwealth v. Wentzel, 360 Pa. 137, 61 A. 2d 309. The photographs certainly were not inflammatory.
A holding that their admission into -evidence was error can only be justified by a hard and fast rulé that posed photographs of this type are inadmissible in any and all circumstances. The adoption of such a *157rule is, in my opinion, unwise. We are not confronted with a question of abridgment of any constitutional right of a defendant, in which case the court must draw clearly defined lines. Conceivably cases may arise where the admission of such photographs is indispensable to the securing of a just result. I think their receipt into evidence should in all cases lie within the sound discretion of the trial judge, and I find no abuse of discretion in their admission here. In its war against the criminal surrounded by constitutional safeguards liberally construed by the highest court in the land, society should not be hampered by a mandate prohibiting the use of evidence of legitimate probative value on the theory that it is too realistic.
Mr. Chief Justice Drew and Mr. Justice Ladner join in this concurring and dissenting opinion.